                                           Case 5:19-cv-08229-LHK Document 24 Filed 07/02/20 Page 1 of 13




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12       FELIPE LUNA,                                     Case No. 19-CV-08229-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER GRANTING PLAINTIFF’S
                                                                                            MOTION TO REMAND
                                  14              v.
                                                                                            Re: Dkt. No. 13
                                  15       FCA US LLC, et al.,
                                  16                    Defendants.

                                  17

                                  18           Plaintiff Felipe Luna (“Plaintiff”) brings this lawsuit against Defendants FCA US, LLC

                                  19   (“FCA”), Stevens Creek Chrysler Jeep Dodge (“Stevens Creek”), and Does 1 through 10

                                  20   (collectively, “Defendants”) for claims arising from the sale of an allegedly defective vehicle.

                                  21   Before the Court is Plaintiff’s motion to remand. ECF No. 13. Having considered the parties’

                                  22   submissions, the relevant law, and the record in this case, the Court GRANTS Plaintiff’s motion to

                                  23   remand.1

                                  24

                                  25   1
                                        Plaintiff’s motion to remand contains a notice of motion that is separately paginated from the
                                  26   memorandum of points and authorities in support of the motion. See ECF No. 13. Civil Local
                                       Rule 7-2(b) provides that the notice of motion and the points and authorities in support of the
                                  27   motion must be contained in one document with a combined limit of 25 pages. See Civ. Loc. R. 7-
                                       2(b).
                                  28                                                    1
                                       Case No. 19-CV-08229-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
                                            Case 5:19-cv-08229-LHK Document 24 Filed 07/02/20 Page 2 of 13



                                       I.      BACKGROUND
                                   1
                                            A. Factual Background
                                   2
                                               Plaintiff is a resident of Santa Clara County, California. ECF No. 1-1 (“Compl.”) ¶ 2.
                                   3
                                       Defendant FCA, a Delaware corporation operating in California, designs, manufactures,
                                   4
                                       constructs, assembles, markets, distributes, and sells automobiles. Id. ¶ 4. Defendant Stevens
                                   5
                                       Creek sells, services, and repairs automobiles in Santa Clara County, California. Id. ¶ 5.
                                   6
                                               Plaintiff alleges that on or about July 25, 2012 “Plaintiff purchased a 2012 Jeep Wrangler
                                   7
                                       vehicle . . . from Defendant [Stevens Creek], which was manufactured and or distributed by
                                   8
                                       Defendant FCA.” 2 Id. ¶ 7. When Plaintiff purchased the 2012 Jeep Wrangler (the “Vehicle”),
                                   9
                                       Plaintiff “received an express written warranty, including a 3 year/36,000 miles bumper to bumper
                                  10
                                       warranty and a 5 year/100,000 miles powertrain warranty, which covers the engine and
                                  11
                                       transmission.” Id. ¶ 8.
                                  12
Northern District of California




                                               Plaintiff asserts that those warranties provided that “in the event a defect developed with
 United States District Court




                                  13
                                       the Vehicle during the warranty period, Plaintiff could deliver the Vehicle for repair services to
                                  14
                                       Defendant’s representative and the Vehicle would be repaired.” Id. Plaintiff alleges that during
                                  15
                                       the warranty period, the Vehicle developed “defects related to the electrical system; defects related
                                  16
                                       to the totally integrated power module (TIPM); defects causing illumination of the check engine
                                  17
                                       light . . . ; defects causing the storage of Diagnostic Trouble Codes . . . ; defects causing the
                                  18

                                  19   2
                                         Plaintiff’s complaint makes a one-time allegation that the Vehicle was purchased from
                                  20   “Defendant Dublin” rather than “Defendant Stevens Creek.” Compl. ¶ 7. Plaintiff acknowledges
                                       that the one-time reference to “Defendant Dublin” is an “inadvertent, typographic error,” but
                                  21   explains that the Complaint is otherwise clear that Plaintiff intends to sue Defendant Stevens
                                       Creek. Reply at 4; Compl. ¶¶ 5, 107–10 (explicitly naming Defendant Stevens Creek as defendant
                                  22   auto dealership). Defendants argue that because Plaintiff wrote “Dublin” rather than “Stevens
                                       Creek,” Plaintiff cannot state a claim against Defendant Stevens Creek, as the implied warranty of
                                  23   merchantability applies only to the manufacturer and the retail seller. Opp. at 19–20 (citing Cal.
                                       Civil Code § 1792). The Court rejects Defendants’ contention. “A party may be properly in a
                                  24   case if the allegations in the body of the complaint make it plain that the party is intended as a
                                       defendant.” Rice v. Hamilton Air Force Base Commissary, 720 F.2d 1082, 1085 (9th Cir. 1983);
                                  25   see also Barsten v. Dep’t of the Interior, 896 F.2d 422, 423 (9th Cir. 1990) (“A suit at law is not a
                                       children’s game, but a serious effort on the part of adult human beings to administer justice . . . If
                                  26   [a complaint] names them in such terms that every intelligent person understands who is meant . . .
                                       it has fulfilled its purpose.”) (quoting United States v. A.H. Fischer Lumber Co., 162 F.2d 872,
                                  27   873 (4th Cir. 1947)). Because it is clear from the remainder of the Complaint that Plaintiff is
                                       suing Stevens Creek, the Court considers Stevens Creek as the properly named defendant.
                                  28                                                       2
                                       Case No. 19-CV-08229-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
                                          Case 5:19-cv-08229-LHK Document 24 Filed 07/02/20 Page 3 of 13




                                   1   Vehicle to surge above 2,500 RPMs; defects causing the failure and/or replacement of the

                                   2   powertrain control module . . . ; defects requiring the reprogramming of the skim key; defects

                                   3   related to the transmission; defects causing rough running; defects causing the failure and/or

                                   4   replacement of the oil filter; defects requiring the performance of Recalls . . . ; defects causing

                                   5   cylinder(s) misfire; defects causing the failure and/or replacement of the left side cylinder head;

                                   6   defects causing the failure and/or replacement of the lifters; defects requiring the reprogramming

                                   7   of the key; and/or any other defects described in the Vehicle’s repair history.” Id. ¶ 9.

                                   8          Regarding the alleged defect related to the TIPM, Plaintiff states that Defendant FCA “had

                                   9   superior and exclusive knowledge of the TIPM defects, and knew or should have known that the

                                  10   defects were not known by or reasonably discoverable by Plaintiff.” Id. ¶ 20. Plaintiff alleges that

                                  11   Defendant FCA “has never disclosed the TIPM defect to Plaintiff prior to the purchase of the

                                  12   Subject Vehicle or at any point during ownership of the Subject Vehicle and Defendant FCA has
Northern District of California
 United States District Court




                                  13   never instructed its dealerships to disclose the TIPM defect to drivers or potential purchasers or

                                  14   lessees of vehicles equipped with the TIPM.” Id. ¶ 95.

                                  15          According to Plaintiff, “Defendant [FCA] and its representatives in this state have been

                                  16   unable to service or repair the Vehicle to conform to the applicable express warranties after a

                                  17   reasonable number of opportunities.” Id. ¶ 119. Indeed, Plaintiff alleges that when Plaintiff

                                  18   “presented the Vehicle to Defendant’s representative,” Defendant FCA “failed to commence the

                                  19   service or repairs within a reasonable time and failed to service or repair the Vehicle so as to

                                  20   conform to the applicable warranties within 30 days.” Id. ¶ 125.

                                  21      B. Procedural History
                                  22          On November 12, 2019, Plaintiff filed his complaint against Defendants in California

                                  23   Superior Court for the County of Santa Clara. Compl. at 1. On November 18, 2019, Plaintiff

                                  24   served the complaint on Defendants. ECF No. 1 (“NOR”) ¶ 3.

                                  25          Plaintiff’s complaint alleges six causes of action, five of which arise from California’s

                                  26   Song-Beverly Consumer Warranty Act, California Civil Code §§ 1790–1795.8 (“Song-Beverly

                                  27   Act”): (1) violation of section 1793.2(d) against Defendant FCA, Compl. ¶¶ 118–23; (2) violation

                                  28                                                      3
                                       Case No. 19-CV-08229-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
                                             Case 5:19-cv-08229-LHK Document 24 Filed 07/02/20 Page 4 of 13




                                   1   of section 1793.2(b) against Defendant FCA, id. ¶¶ 124–28; (3) violation of section 1793.2(a)(3)

                                   2   against Defendant FCA, id. ¶¶ 129–31; (4) breach of express written warranty in violation of

                                   3   sections 1791.2(a) and 1794 against Defendant FCA, id. ¶¶ 132–35; (5) breach of the implied

                                   4   warranty of merchantability in violation of sections 1791.1, 1794, and 1795.5 against Defendant

                                   5   FCA and Defendant Stevens Creek, id. ¶¶ 136–40; and (6) common law fraudulent

                                   6   inducement/concealment, id. ¶¶ 141–59.

                                   7            On December 18, 2019, Defendants removed Plaintiff’s complaint to federal court. NOR

                                   8   at 1. Defendants’ notice of removal states that the Court has diversity jurisdiction over Plaintiff’s

                                   9   complaint. Id. Defendants assert that Plaintiff and Defendant Stevens Creek are both citizens of

                                  10   California, but Defendants claim that Plaintiff fraudulently joined Defendant Stevens Creek. Id.

                                  11   ¶¶ 24–28. Therefore, according to Defendants, diversity jurisdiction is still proper. Id.

                                  12            On February 3, 2020, Plaintiff filed the instant motion to remand. ECF No. 13 (“Mot.”).
Northern District of California
 United States District Court




                                  13   On February 18, 2020, Defendants filed their opposition, ECF No. 14 (“Opp.”), and on February

                                  14   25, 2020, Plaintiff filed his reply, ECF No. 15 (“Reply”).

                                  15   II.      LEGAL STANDARD
                                  16            A suit may be removed from state court to federal court only if the federal court would

                                  17   have had subject matter jurisdiction over the case. 28 U.S.C. § 1441(a); see Caterpillar Inc. v.

                                  18   Williams, 482 U.S. 386, 392 (1987) (“Only state-court actions that originally could have been filed

                                  19   in federal court may be removed to federal court by the defendant.”). If it appears at any time

                                  20   before final judgment that the federal court lacks subject matter jurisdiction, the federal court must

                                  21   remand the action to state court. 28 U.S.C. § 1447(c).

                                  22            The party seeking removal bears the burden of establishing federal jurisdiction. Provincial

                                  23   Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087 (9th Cir. 2009). “The removal

                                  24   statute is strictly construed, and any doubt about the right of removal requires resolution in favor

                                  25   of remand.” Moore-Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009) (citing

                                  26   Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992)).

                                  27            Federal subject matter exists when a case presents diversity of citizenship between the

                                  28                                                     4
                                       Case No. 19-CV-08229-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
                                          Case 5:19-cv-08229-LHK Document 24 Filed 07/02/20 Page 5 of 13




                                   1   parties or involves a claim arising under federal law. See Wayne v. DHL Worldwide Express, 294

                                   2   F.3d 1179, 1183 n.2 (9th Cir. 2002). For the Court to have federal question jurisdiction, the

                                   3   complaint must arise under federal law. 28 U.S.C. § 1331. Generally speaking, “[a] cause of

                                   4   action arises under federal law only when the plaintiff’s well-pleaded complaint raises issues of

                                   5   federal law.” Hansen v. Blue Cross of Cal., 891 F.2d 1384, 1386 (9th Cir. 1989).

                                   6          Under 28 U.S.C. § 1332(a)(1), federal courts have diversity jurisdiction over civil actions

                                   7   “where the matter in controversy exceeds the sum or value of $75,000 . . . and is between . . .

                                   8   citizens of different States.” 28 U.S.C. § 1332. The statute “applies only to cases in which the

                                   9   citizenship of each plaintiff is diverse from the citizenship of each defendant.” Caterpillar Inc. v.

                                  10   Lewis, 519 U.S. 61, 68 (1996).

                                  11   III.   DISCUSSION
                                  12          In the instant case, Plaintiff is suing Defendant Stevens Creek for an alleged violation of
Northern District of California
 United States District Court




                                  13   the implied warranty of merchantability under the Song-Beverly Act. Compl. ¶¶ 136–40.

                                  14   Plaintiff’s motion to remand argues that the Court lacks diversity jurisdiction over Plaintiff’s

                                  15   complaint because Plaintiff and Defendant Stevens Creek are both citizens of California. Mot. at

                                  16   3–5. Plaintiff also argues that diversity jurisdiction is absent because (1) the amount in

                                  17   controversy does not exceed $75,000, (2) Defendants have not carried their burden of

                                  18   demonstrating that Plaintiff is a citizen of California, and (3) Defendant FCA has not carried its

                                  19   burden of establishing that it is not a citizen of California. Mot. at 6–9.

                                  20          Defendants argue that the Court has diversity jurisdiction because Plaintiff fraudulently

                                  21   joined Defendant Stevens Creek. Opp. at 7. Specifically, Defendants argue that Plaintiff cannot

                                  22   state an implied warranty claim against Defendant Stevens Creek (1) because the claims Plaintiff

                                  23   makes against Defendant Stevens Creek are “bare-boned, nonspecific allegations,” NOR ¶ 27; and

                                  24   (2) because the statute of limitations bars Plaintiff’s implied warranty claim and plaintiff cannot

                                  25   establish tolling, Opp. at 20–27. In the alternative, Defendants argue that the Court should sever

                                  26   Defendant Stevens Creek from the case under Federal Rule of Civil Procedure 21, in part because

                                  27   Defendant FCA has agreed to indemnify Defendant Stevens Creek. Opp. at 27–28. Lastly,

                                  28                                                      5
                                       Case No. 19-CV-08229-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
                                          Case 5:19-cv-08229-LHK Document 24 Filed 07/02/20 Page 6 of 13




                                   1   Defendants ask the Court to permit jurisdictional discovery in the event that the Court finds that

                                   2   removal to federal court was improper. Opp. at 28–29.

                                   3           For the reasons explained below, the Court agrees that Plaintiff did not fraudulently join

                                   4   Defendant Stevens Creek. Therefore, removal was improper. As such, the Court need not reach

                                   5   Plaintiff’s remaining arguments concerning the amount in controversy or the citizenship of

                                   6   Plaintiff and Defendant FCA. Additionally, the Court denies Defendants’ requests to sever

                                   7   Defendant Stevens Creek and to permit jurisdictional discovery.

                                   8       A. Defendant Stevens Creek Was Not Fraudulently Joined
                                   9           For the Court to have diversity jurisdiction, complete diversity of parties is required: “[I]n

                                  10   a case with multiple plaintiffs and multiple defendants, the presence in the action of a single

                                  11   plaintiff from the same State as a single defendant deprives the district court of original diversity

                                  12   jurisdiction over the entire action.” Abrego v. Dow Chem. Co., 443 F.3d 676, 679 (9th Cir. 2006)
Northern District of California
 United States District Court




                                  13   (quoting Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 553 (2005)). However,

                                  14   fraudulently joined defendants who destroy diversity do not defeat removal. McCabe v. Gen.

                                  15   Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987).

                                  16           “Fraudulent joinder is a term of art” and does not require a showing of bad faith. Id. As

                                  17   this Court has previously explained, “[t]here is a ‘general presumption against fraudulent joinder’

                                  18   and the defendant’s burden of demonstrating that a joinder is fraudulent is a ‘heavy’ one.” Beutel

                                  19   v. Wells Fargo Bank N.A., No. 18-CV-03686-LHK, 2018 WL 3084660, at *2 (N.D. Cal. Jun. 22,

                                  20   2018) (quoting Hunter v. Philip Morris USA, 582 F.3d 1039, 1046 (9th Cir. 2009)); Heslop v.

                                  21   Ford Motor Co., No. 19-CV-01422-LHK, 2019 WL 3026954, at *3 (N.D. Cal. July 11, 2019)

                                  22   (same). Joinder is fraudulent only when it is “obvious according to the settled rules of the state

                                  23   that [a plaintiff] has failed to state a claim against [a joined defendant].” Hunter, 582 F.3d at

                                  24   1046.

                                  25           This standard imposes a very high bar on removing defendants, which “accords with the

                                  26   presumption against removal jurisdiction, under which we strictly construe the removal statute,

                                  27   and reject federal jurisdiction if there is any doubt as to the right of removal in the first instance.”

                                  28                                                       6
                                       Case No. 19-CV-08229-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
                                          Case 5:19-cv-08229-LHK Document 24 Filed 07/02/20 Page 7 of 13




                                   1   Grancare, LLC v. Thrower by and through Mills, 889 F.3d 543, 550 (9th Cir. 2018) (quotation

                                   2   marks omitted). The Ninth Circuit has repeatedly held that “if there is a possibility that a state

                                   3   court would find that the complaint states a cause of action against any of the resident defendants,

                                   4   the federal court must find that the joinder was proper and remand the case to the state court.” Id.

                                   5   at 548 (emphasis in original) (citations and quotation marks omitted); see also Warner v. Select

                                   6   Portfolio Serv., 193 F. Supp. 3d 1132, 1137 (C.D. Cal. 2016) (stating that defendants face an

                                   7   “immense burden” in proving fraudulent joinder).

                                   8           Specifically, in Grancare, the Ninth Circuit held that “the test for fraudulent joinder and

                                   9   for failure to state a claim under Rule 12(b)(6) are not equivalent.” Grancare, 889 F.3d at 549.

                                  10   “A claim against a defendant may fail under Rule 12(b)(6), but that defendant has not necessarily

                                  11   been fraudulently joined” because “[a] standard that equates fraudulent joinder with Rule 12(b)(6)

                                  12   conflates a jurisdictional inquiry with an adjudication on the merits.” Id. Rather, “[b]ecause the
Northern District of California
 United States District Court




                                  13   purpose of the fraudulent joinder doctrine is to allow a determination whether the district court has

                                  14   subject matter jurisdiction, the standard is similar to the “wholly insubstantial and frivolous”

                                  15   standard for dismissing claims under Rule 12(b)(1) for lack of federal question jurisdiction.” Id.

                                  16   (emphasis added).

                                  17           1. Defendants’ Argument That Plaintiff’s Allegations Against Defendant Stevens
                                                  Creek Are “Bare-Boned” And “Nonspecific” Does Not Establish Fraudulent
                                  18              Joinder
                                  19           Here, Defendants first argue in their notice of removal that they believe Plaintiff “has no

                                  20   intention of prosecuting” his claim against Defendant Stevens Creek, because the allegations

                                  21   Plaintiff makes are “bare-boned” and “nonspecific.” NOR ¶ 27. Standing alone, “[t]hese

                                  22   conclusory assertions do not come close to meeting FCA’s heavy burden of establishing

                                  23   fraudulent joinder.” Arias v. FCA US LLC, No. CV 20-02100-CJC (JDEx), 2020 WL 1809666, at

                                  24   *2 (C.D. Cal. Apr. 9, 2020). Indeed, as this Court has repeatedly noted, “[i]n the Ninth Circuit, a

                                  25   non-diverse defendant is deemed to be fraudulently joined if, after all disputed questions of fact

                                  26   and all ambiguities in the controlling state law are resolved in the plaintiff’s favor, the plaintiff

                                  27   could not possibly recover against the party whose joinder is questioned.” Mireles v. Wells Fargo

                                  28                                                       7
                                       Case No. 19-CV-08229-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
                                          Case 5:19-cv-08229-LHK Document 24 Filed 07/02/20 Page 8 of 13




                                   1   Bank, N.A., 845 F. Supp. 2d 1034, 1063 (N.D. Cal. 2012) (internal quotation marks and citations

                                   2   omitted). Put another way, Defendant must establish that any deficiency in the complaint cannot

                                   3   possibly be cured by granting Plaintiff leave to amend. Grancare, 889 F.3d at 550 (“If a

                                   4   defendant cannot withstand a Rule 12(b)(6) motion, the fraudulent inquiry does not end there. For

                                   5   example, the district court must consider, as it did in this case, whether a deficiency in the

                                   6   complaint can possibly be cured by granting the plaintiff leave to amend.”). Defendants’

                                   7   argument that Plaintiff’s allegations are “bare-boned” and “nonspecific” does not come close to

                                   8   establishing that amendment would be futile, and as such, Defendants’ first argument fails to meet

                                   9   the demanding standard required to establish fraudulent joinder.

                                  10          The Court therefore turns to consider Defendants’ argument that Plaintiff’s claim against

                                  11   Defendant Stevens Creek is time-barred.

                                  12          2. Defendants’ Argument That Plaintiff’s Claim Against Defendant Stevens Creek Is
Northern District of California
 United States District Court




                                                 Time-Barred Does Not Establish Fraudulent Joinder
                                  13
                                              The statute of limitations for an implied warranty of merchantability claim is four years
                                  14
                                       from the delivery of the vehicle. Cal. Comm. Code § 2725. Plaintiff alleges that he purchased the
                                  15
                                       vehicle on or about July 25, 2012. Compl. ¶ 7. Thus, Defendants argue that the four-year statute
                                  16
                                       of limitations expired in July 2016, over three years before Plaintiff filed his complaint on
                                  17
                                       November 12, 2019. Opp. at 21; Compl. at 1.
                                  18
                                              However, “as Plaintiff points out and numerous courts have recognized, it is not
                                  19
                                       impossible for Plaintiff to state a viable implied warranty claim against Defendant [Stevens Creek]
                                  20
                                       because tolling may apply.” Heslop, 2019 WL 3026954, at *3. Specifically, this Court has
                                  21
                                       repeatedly observed that “[s]everal courts have determined that fraudulent concealment tolling
                                  22
                                       applies to claims brought under the Song-Beverly Act.” Philips v. Ford Motor Co., No. 14-CV-
                                  23
                                       02989-LHK, 2016 WL 1745948 (N.D. Cal. May 3, 2016), at *14 (citing cases in both federal
                                  24
                                       court and California state court); Heslop, 2019 WL 3025943, at *3 (quoting Philips, 2016 WL
                                  25
                                       1745948, at *14); Beck v. Ford Motor Co., No. 18-CV-07682-LHK, 2019 WL 2415251, at *3
                                  26
                                       (N.D. Cal. June 9, 2019) (same); Salgado-Lopez v. Ford Motor Co., No. 19-CV-03628-LHK,
                                  27

                                  28                                                      8
                                       Case No. 19-CV-08229-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
                                          Case 5:19-cv-08229-LHK Document 24 Filed 07/02/20 Page 9 of 13




                                   1   2020 WL 564248, at *4 (N.D. Cal. Feb. 5, 2020) (same).

                                   2          Accordingly, courts have concluded in similar cases that because fraudulent concealment

                                   3   tolling could apply to implied warranty claims against a dealership defendant, joinder of the

                                   4   dealership was not fraudulent. See, e.g., Salgado-Lopez v. Ford Motor Co., No. 19-CV-03628-

                                   5   LHK, 2020 WL 564248, at *4 (N.D. Cal. Feb. 5, 2020) (collecting cases); Phillips v. Ford Motor

                                   6   Co., No. 5:19-cv-01423-EJD, 2019 WL 5188259, at *3 (N.D. Cal. Oct. 15, 2019) (“Many courts

                                   7   have found that it is possible for a plaintiff to bring a claim for breach of implied warranty of

                                   8   merchantability based on tolling theories.”) (collecting cases); Cavale v. Ford Motor Co., No.

                                   9   1:18-cv-00680-LJO-BAM, 2018 WL 3811727, at *3 (E.D. Cal. Aug. 9, 2018) (holding that “it is

                                  10   possible that the statute of limitations on the breach of the implied warranty claim may be tolled

                                  11   under a theory of fraudulent concealment,” and remanding case to state court); Jimenez v. Ford

                                  12   Motor Co., No. CV 18-3558-JFW(ASx), 2018 WL 2734848, at *2 (C.D. Cal. Jun. 5, 2018) (noting
Northern District of California
 United States District Court




                                  13   that “multiple district courts” have recognized that tolling principles “apply to the statute of

                                  14   limitations for implied warranty of merchantability claims,” and remanding case to state court).

                                  15          Defendants also argue that joinder of Defendant Stevens Creek is fraudulent because

                                  16   “FCA’s counsel’s vast litigation experience in opposing these type [sic] of cases has been that

                                  17   individual dealerships have not been regularly sued.” NOR ¶ 28. The experience of federal courts

                                  18   in California suggests otherwise. See Arias, 2020 WL 1809666, at *2 (citing “at least nine cases

                                  19   in the last year alone where courts in [the Central District of California] have remanded cases

                                  20   because FCA failed to meet its burden to show that a local dealership was fraudulently joined”).

                                  21          Indeed, Defendant FCA has recently raised these exact fraudulent joinder arguments in

                                  22   other California district courts, and those courts have rejected them as well. See, e.g., Arteaga v.

                                  23   FCA US LLC, No. CV 20-461-GW-RAOx, 2020 WL 1330639, at *3 (C.D. Cal. Mar. 20, 2020)

                                  24   (remanding a case in which plaintiff raised tolling under the discovery rule “because—in

                                  25   evaluating whether there is fraudulent joinder—the bar is simply whether ‘there is any possibility

                                  26   that the state law might impose liability on a resident defendant.’”) (quoting Hunter, 582 F.3d at

                                  27   1044) (emphasis in original); Barraguete v. FCA US LLC, No. CV 20-2704 PSG (KSx), 2020 WL

                                  28                                                      9
                                       Case No. 19-CV-08229-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
                                         Case 5:19-cv-08229-LHK Document 24 Filed 07/02/20 Page 10 of 13




                                   1   2078300, at *2 (C.D. Cal. Apr. 28, 2020) (“Defendant has not shown that Plaintiff is unable to

                                   2   amend her complaint to allege a viable [tolling] theory against [the dealership defendant]”);

                                   3          Accordingly, because it is possible under California law that Plaintiff could allege tolling

                                   4   of the statute of limitations for his implied warranty claim, the Court concludes that Defendants

                                   5   have not met their heavy burden to show that Plaintiff’s inclusion of Defendant Stevens Creek

                                   6   constitutes fraudulent joinder. Put another way, Defendants have failed to establish that Plaintiff’s

                                   7   implied warranty claim is “wholly insubstantial and frivolous.” Grancare, 889 F.3d at 549.

                                   8   Accordingly, the Court concludes that Plaintiff did not fraudulently join Defendant Stevens Creek

                                   9   and that diversity jurisdiction is absent. As a result, the Court must remand the case to state court.

                                  10      B. The Court Declines to Dismiss Defendant Stevens Creek Under Federal Rule of Civil
                                             Procedure 21
                                  11
                                              Alternatively, Defendants ask the Court to sever Defendant Stevens Creek under Federal
                                  12
Northern District of California




                                       Rule of Civil Procedure 21. Opp. at 27–28. Rule 21 provides that a court may sua sponte “at any
 United States District Court




                                  13
                                       time, on just terms, add or drop a party.” Fed. R. Civ. P. 21; see Sams v. Beech Aircraft, 625 F.2d
                                  14
                                       273, 277 (9th Cir. 1980) (holding that Rule 21 “grants a federal district or appellate court the
                                  15
                                       discretionary power to perfect its diversity jurisdiction by dropping a nondiverse party provided
                                  16
                                       the nondiverse party is not indispensable to the action under Rule 19”).
                                  17
                                              Defendants argue that because Defendant FCA has agreed to indemnify Defendant Stevens
                                  18
                                       Creek, Defendant FCA is the sole real party in interest, and therefore, the Court should sever
                                  19
                                       Defendant Stevens Creek from the instant action. Opp. at 27. Defendants, however, “cite[] no
                                  20
                                       controlling authority that suggests that [Defendants] have the right to dictate how a plaintiff ought
                                  21
                                       to plead and prove his case depending on the relationship it has with the co-defendant or its
                                  22
                                       willingness to forego certain potential defenses.” Sandhu v. Volvo Cars of N. Am., LLC, No. 16-
                                  23
                                       cv-04987-BLF, 2017 WL 403495, at *2 (N.D. Cal. Jan. 31, 2017). Indeed, courts have concluded
                                  24
                                       that an indemnification agreement does not eliminate a plaintiff’s claim against a defendant
                                  25
                                       retailer because California law “appears to grant a separate claim against the retailer” such that
                                  26
                                       “Plaintiff has a right to bring an action against a defendant as to whom the law grants a claim, and
                                  27

                                  28                                                     10
                                       Case No. 19-CV-08229-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
                                         Case 5:19-cv-08229-LHK Document 24 Filed 07/02/20 Page 11 of 13




                                   1   to try his case in a manner of his own choosing.” Id. (remanding to state court when plaintiff

                                   2   joined both the dealership and the manufacturer, even though the manufacturer was obligated to

                                   3   indemnify the dealership); see also Bunn v. Ford Motor Co., No. 5:19-CV-03590-EJD, 2020 WL

                                   4   991529, at *4 (N.D. Cal. Mar. 2, 2020) (denying defendant’s motion to sever auto dealership

                                   5   under Rule 21 because “auto dealerships may be necessary for adjudication of state law claims”)

                                   6   (collecting cases); Tanner v. Ford Motor Co., 424 F. Supp. 3d 666, 673 (N.D. Cal. 2019) (denying

                                   7   defendant’s request to sever auto dealership pursuant to Rule 21 because when “the breach of the

                                   8   implied warranty arises from the same vehicle, the same alleged defects in that vehicle, and the

                                   9   same failed attempt to repair that vehicle[,] . . . trying the case in separate actions could lead to

                                  10   inconsistent findings as to the condition of the vehicle and the adequacy of repairs”) (internal

                                  11   alterations and quotation marks omitted).

                                  12           Therefore, the Court declines to exercise its discretion to sever Defendant Stevens Creek.
Northern District of California
 United States District Court




                                  13   Plaintiff’s claims against Defendant FCA and Defendant Stevens Creek arise from the same series

                                  14   of transactions or occurrences. Plaintiff brings his implied warranty of merchantability claim

                                  15   against both Defendants. The claim involves the same Vehicle and same defects as to both

                                  16   Defendants, such that judicial efficiency weighs against severing Defendant Stevens Creek.

                                  17   Heslop, 2019 WL 3026954, at *5. Moreover, the Court has already concluded that removal was

                                  18   not proper because the Court lacks diversity jurisdiction. To sever Defendant Stevens Creek for

                                  19   the Court to exercise diversity jurisdiction would contradict the Ninth Circuit’s instruction that

                                  20   “[t]he removal statute is strictly construed, and any doubt about the right of removal requires

                                  21   resolution in favor of remand.” Moore-Thomas, 553 F.3d at 1244. Thus, the Court declines to

                                  22   sever Defendant Stevens Creek under Rule 21.

                                  23       C. Jurisdictional Discovery is Unwarranted
                                  24           Finally, Defendants ask the Court to permit jurisdictional discovery. Opp. at 28–29. The

                                  25   Court first notes the unusual posture of this request in opposition to a motion to remand. “Because

                                  26   a motion to remand shares an essentially identical procedural posture with a challenge to subject

                                  27   matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1), it is properly evaluated using

                                  28                                                      11
                                       Case No. 19-CV-08229-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
                                         Case 5:19-cv-08229-LHK Document 24 Filed 07/02/20 Page 12 of 13




                                   1   the same analytical approach.” Papp v. Fore-Cast Sales Co., Inc., 842 F.3d 805, 811 (3d Cir.

                                   2   2016) (citing Leite v. Crane Co., 749 F.3d 1117, 1121 (9th Cir. 2014)). Therefore, the Court

                                   3   evaluates Defendants’ request using the same approach as evaluating a motion to dismiss under

                                   4   Federal Rule of Civil Procedure 12(b)(1). Cf. Mithril GP Emp. Feeder LLC v. McKellar, No. 19-

                                   5   CV-2144-RGA, 2020 WL 3206555, at *1–2 (D. Del. June 15, 2020) (granting jurisdictional

                                   6   discovery on a motion to remand when there was a question of fact as to whether any of plaintiff’s

                                   7   members shared citizenship with defendant).

                                   8          “[D]iscovery should ordinarily be granted where pertinent facts bearing on the question of

                                   9   jurisdiction are controverted or where a more satisfactory showing of the facts is necessary.” Laub

                                  10   v. U.S. Dep’t of the Interior, 342 F.3d 1080, 1093 (9th Cir. 2003) (quotation marks omitted). A

                                  11   court may deny jurisdictional discovery, however, “when it is clear that further discovery would

                                  12   not demonstrate facts sufficient to constitute a basis for jurisdiction,” Am. W. Airlines, Inc. v. GPA
Northern District of California
 United States District Court




                                  13   Group, Ltd., 877 F.2d 793, 801 (9th Cir. 1989) (quotation marks omitted), or where the request for

                                  14   discovery is “based on little more than a hunch that it might yield jurisdictionally relevant facts,”

                                  15   Boschetto v. Hansing, 539 F.3d 1011, 1020 (9th Cir. 2008).

                                  16          Here, Defendants simply posit that “[n]arrowly tailored, targeted interrogatories and/or

                                  17   requests for admission regarding Plaintiff’s alleged damages should be sufficient to elicit evidence

                                  18   that Stevens Creek is a sham defendant.” Opp. at 29 (emphasis added). Defendants fail to offer

                                  19   any additional explanation as to how information concerning alleged damages would assist in

                                  20   demonstrating fraudulent joinder. Indeed, in light of the Court’s foregoing analysis that

                                  21   Defendants have failed to carry the “heavy burden” of establishing fraudulent joinder because the

                                  22   statute of limitations could be tolled, it is entirely unclear how any facts regarding “alleged

                                  23   damages” would demonstrate that Defendant Stevens Creek was fraudulently joined.

                                  24          Accordingly, the Court finds that Defendants’ request for discovery is “based on little

                                  25   more than a hunch that it might yield jurisdictionally relevant facts.” Boschetto, 539 F.3d at 1020.

                                  26   Defendants’ request for jurisdictional discovery is therefore DENIED.

                                  27   IV.    CONCLUSION
                                  28                                                     12
                                       Case No. 19-CV-08229-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
                                         Case 5:19-cv-08229-LHK Document 24 Filed 07/02/20 Page 13 of 13




                                   1           For the foregoing reasons, the Court GRANTS Plaintiff’s motion to remand and

                                   2   REMANDS the case to California Superior Court for the County of Santa Clara. The Clerk shall

                                   3   close the file.

                                   4   IT IS SO ORDERED.

                                   5   Dated: July 2, 2020

                                   6                                                 ______________________________________
                                                                                     LUCY H. KOH
                                   7                                                 United States District Judge
                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                 13
                                       Case No. 19-CV-08229-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
